Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed on January 25, 2022 in response to the Office action dated October 29, 2021 is acknowledged and has been entered. Claims 1-12 and 14 have been amended. Claims 1-26 are pending, claims 13 and 15-26 have been withdrawn and claims 1-12 and 14 are under examination in the current Office action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 11, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The objection to the drawings is now withdrawn in view of the claim amendment.
The claim interpretation under 35 U.S.C. 112(f) to claims 1-9 and 11-12 is now withdrawn in view of the claim amendment. The corresponding rejections under 35 U.S.C. 112(a), written description requirement and 35 U.S.C. 112(b) are also withdrawn.
The rejections to claims 1-12 and 14 are now withdrawn in view of the claim amendment. New ground of rejection is now raised to claim 6.

Claim Objections
Claims 3-5 and 7-9 are objected to because of the following informalities:  
Claims 3 and 5: the term “the cycle” should be corrected to –the first cycle-- to properly link to the term “a first cycle” recited in claim 1.
Claims 4-5 and 7-9: the term “can” should be corrected to –is capable of being—to properly link to the same term recited in claim 1, the third line from the end. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10-11 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claim 1 is directed to an “apparatus” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.
Claim 14 is directed to a “non-transitory computer-readable storage medium” which describes one of the four statutory categories of patentable subject matter, i.e., a manufacture.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claims 1 and 14 recites (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 

The determining, detecting and further determining steps can be practically performed in the human mind, with the aid of a pen and paper, for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see a printout of the measured bio-signal, they would be able to identify the cycle of the biological signal (i.e., observing the repeated pattern) and identify an amount associated with the biological signal (i.e., the intensity), and to determine whether the condition needs to be changed and can be changed (i.e., a human mind justification) by making observations and drawing conclusions about the observations. There is nothing to suggest an undue level of complexity in how the characteristic points and the internally dividing points are chosen or how the bio-information is estimated. Therefore, a person would be able to perform the calculations mentally or with pen and paper.
Prong Two: Claims 1 and 12 does not include additional elements that integrate the mental process into a practical application. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites on additional steps – emitting light toward a measurement position, dispersing reflected or transmitted light, receiving light, setting a measurement condition, and generating a biological signal. These steps represent mere data gathering that is necessary for use of the recited judicial exception and is recited at a 
In regard to the step of determining whether or not the measurement condition is capable of being changed in the recited specific timing period, it is considered not integrating the abstract idea into a practical application based on the following considerations: 
(1) the claim simply determines whether the measurement condition may be capable of being changed. The claim does not recite that the operation proceeds further beyond the determination of whether the measurement condition needs to be changed, nor does it recite how the operation would proceed based on such a determination. 
(2) it is part of a conditional limitation and it only occurs when the measurement condition is determined having a need to be changed. Therefore, even if it carries any  practical application, it does not always happen. Specifically, if it is determined that the measurement condition needs not to be changed, there is no further step of determining whether or not the measurement condition is capable of being changed in the recited timing period. In fact, even when the conditional limitation occurs, there is no further step recited. 
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the estimated bio-
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional steps of light emitting, light dispersing, light receiving, setting measurement condition and generating a biological signal are directed to no more than insignificant extra-solution activity.  Mere insignificant extra-solution activity cannot provide an inventive concept.  The claim is not patent eligible.  
Dependent Claims
With regards to claims 10-11, the claims is directed to insignificant extra-solution activity as they are directed to further defining the measurement condition and the biological signal that are necessary for use of the recited judicial exception (i.e. determining a cycle of the biological signal, detecting a feature amount of the biological signal, determine whether or not the measurement condition needs to be changed, and determine whether or not the measurement condition can be changed) and are recited at a high level of generality.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as mere insignificant extra-solution activity cannot provide an inventive concept.  The claims are not patent eligible.  
It is noted that claims 2-9 and 12 are eligible. Specifically, claims 2-3 set forth for the steps in regard to how the ending time is estimated; claims 4-6 set forth for how to determine whether or not the condition can be changed; claims 7-9 set forth for the steps in regard to how measure condition is set; and claim 12 set forth for the step in regard to how the amount is determined. These features are not well known and therefore the respective claims as a whole thus amounts to significantly more than the exception itself.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 in lines 28-30 and claim 14 in lines 20-23 recite “whether or not the measurement condition is capable of being changed in a period from a timing at which the feature amount is detected until an ending time of the first cycle” that renders the 
Claim 6 recites the term “a cycle of the biological signal” in line 4. It is not clear of the link between this term and the term “a first cycle of the biological signal” in lines 17-18 of claim 1. 
The dependent claims of the above rejected claims are rejected due to their dependency.

Response to Arguments
Applicant’s arguments in regard to the rejection to claims 1, 10-11 and 14 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
In specific, Applicant asserted in the Remark p.13 that “Applicant wishes to address the Examiner's understanding that the claims are directed to an abstract idea or a mental process. In particular, Applicant disagrees at least because, according to the amended claims, even in a case where the state of the measurement target has changed, the measurement condition can be changed without interrupting the calculation of the feature points and cycle of the biological signal, in conformity with the teachings of specification paragraph [0044]”. 
Examiner respectfully disagrees and notes that, the above underlined feature that Applicant asserted to be patent eligible is not reflected in the claim. 
The claim as amended recites the following operations: generating a biological signal; determining a first cycle of the biological signal; detecting a feature amount of the biological signal; setting a measurement condition; determining whether or not the 
Examiner further notes that, the step of “determining in the first cycle of the biological signal whether or not the measurement condition is capable of being changed in a period from a timing at which the feature amount is detected until an ending time of the first cycle” is conditional. This determination does not always occur. This determination occurs only if the measurement condition is determined to have a need to be changed. If a claimed feature that may integrate the abstract area in to a practical application, when such a feature is in a conditional limitation, there is a possibility that there is no practical application. The claim therefore would not be considered as patent eligible.  
Based on the above consideration, claims 1-12 and 14 are rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YI-SHAN YANG/Primary Examiner, Art Unit 3793